                                  UNITED STATES DISTRICT COURT
 1
                                           DISTRICT OF NEVADA
 2
                                                      ***
 3
      JASMINE A. EASLEY, individually,                       Case No. 2:19-cv-02214-APG-BNW
 4
                              Plaintiff,
 5                                                           ORDER SCHEDULING EARLY
             v.                                              NEUTRAL EVALUATION
 6
      AMERIPRISE FINANCIAL SERVICES,
 7    INC. n/k/a AMERIPRISE FINANCIAL
      SERVICES, LLC, a Delaware Corporation,
 8
                              Defendant.
 9
10
             This matter has been referred to the undersigned magistrate judge to conduct an Early Neutral
11
     Evaluation (“ENE”) as outlined in LR 16-6. An ENE is hereby scheduled for Monday, June 8,
12
     2020. Plaintiff must report to the chambers of the undersigned United States Magistrate Judge,
13
     Room 4068, Lloyd D. George United States Courthouse, 333 Las Vegas Boulevard South, Las
14
     Vegas, Nevada at 9:00 a.m. Defendant must report to the chambers of the undersigned at 9:30 a.m.
15
             Unless the Court orders otherwise, all parties must be present in person for the
16
     duration of the ENE, including the following:
17
             1.      An attorney of record who will be participating in the trial and who has full authority
18
     to settle this case;
19
             2.      All parties appearing pro se;
20
             3.      All individual parties;
21
             4.      In the case of non-individual parties, an officer or representative with binding
22
     authority to settle this matter up to the full amount of the claim or last demand made; and
23
             5.      If any party is subject to coverage by an insurance carrier, then a representative of the
24
     insurance carrier with authority to settle this matter up to the full amount of the claim or last demand.
25
             A request for an exception to the above attendance requirements must be filed and served on
26
     all parties at least 14 days before the ENE session. An attorney of record, individual parties, a fully
27

28
 1   authorized representative, and a fully authorized insurance representative must appear in person

 2   unless the court enters an order granting a request for exception.

 3                                PREPARATION FOR ENE SESSION

 4          In preparation for the ENE session, the attorneys for each party, and the parties appearing

 5   pro se, if any, must submit a confidential written evaluation statement for the court’s in camera

 6   review. The written evaluation statement must be flat, unfolded, firmly bound together at the

 7   top either by staple or ACCO bound, and not in any plastic binder.

 8          The evaluation statement must comply with Local Rule 16-6(f). The written evaluation

 9   statements must be delivered to the undersigned’s chambers—Room 4068—by 4:00 p.m. on

10   Monday, June 1, 2020. Do not deliver or mail them to the clerk’s office. Do not serve a copy on

11   opposing counsel. The purpose of the evaluation statement is to assist the undersigned in preparing

12   for and conducting the ENE session. To facilitate a meaningful session, your utmost candor in

13   providing the requested information is required. The written evaluation statements will not be seen

14   by or shared with the district judge or magistrate judge to whom this case is assigned. The evaluation

15   statements will be seen by no one except the undersigned. Each statement will be securely

16   maintained in my chambers and will be destroyed following the session.

17          Failure to comply with the requirements set forth in this order will subject the non-compliant

18   party to sanctions under Local Rule IA 11-8 or Federal Rule of Civil Procedure 16(f).

19

20          DATED: April 2, 2020

21

22                                                 ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                 Page 2 of 2
